            Case 2:20-cv-00027-JE       Document 15       Filed 12/14/20      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




MICHAEL SHAWN HAYNES,                                         No. 2:20-cv-00027-JE

                       Petitioner,                            ORDER

       v.

BRAD CAIN,
                       Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge John Jelderks issued a Findings and Recommendation [13] on July 29,

2020, in which he recommends that the Court dismiss Petitioner’s habeas corpus petition and

decline to issue a Certificate of Appealability. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.




1 - ORDER
         Case 2:20-cv-00027-JE         Document 15       Filed 12/14/20     Page 2 of 2




Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Jelderks’s Findings and Recommendation [13].

Accordingly, Petitioner’s Petition for Writ of Habeas Corpus [2] is DISMISSED with prejudice.

The Court declines to issue a Certificate of Appealability because a plain procedural bar is

present, and the Court is correct to dispose of the case on that basis. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).

       IT IS SO ORDERED.



                 December 13, 2020
       DATED: __________________________.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
